UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A-1 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period ended September30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 1-10446 LITHIUM TECHNOLOGY CORPORATION (Name of Issuer in Its Charter) DELAWARE 13-3411148 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5, PLYMOUTH MEETING, PENNSYLVANIA 19462 (Address of Principal Executive Offices) (Zip Code) (610) 940-6090 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes o No x Indicate by check mark whether the registrant is a large accelerates filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Largeacceleratedfilero Accelerated filero Non-accelerated filero Smallerreportingcompanyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As ofAugust 19, 2009, 746,397,618 shares of common stock. LITHIUM TECHNOLOGY CORPORATION AND SUBSIDIARIES FORM 10-Q
